El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
La corte de distrito, después que este caso había sido juz-gado y sometido por medio de alegatos sobre los méritos de la cuestión, desestimó la demanda por falta de jurisdic-ción, por las razones consignadas en una opinión qne por es-crito fué emitida por el juez de dicha corte, la cual es como sigue:
“La presente es una acción en la cual John M. Turner alega que celebró un eoptrato con el Concejo Municipal de San Juan, que cum-plió con todos los requisitos de este contrato y que la parte deman-dada en sesión celebrada en 7 de diciembre de 1914 tomó el acuerdo de rescindir el contrato que con el demandante tenía para suminis-tro de heno y confiscar la fianza de $100 que el demandante había previamente depositado en el municipio, haciendo constar en dicho *595acuerdo que el demandante se negaba a seguir cumpliendo el con-trato.
“Alega el Sr. Turner que el concejo al proceder a este acuerdo le lia ocasionado la pérdida de los cien dollars en que consistía la fianza por él prestada y le ha causado grave daño en su buena repu-tación comercial al consignar en un documentó público el hecho de que el demandante se negaba a cumplir un contrato comercial. El demandante calcula el perjuicio sufrido en la suma de $2,000. En la súplica de la demanda reclama el Sr. Turner los cien dollars con-fiscados por el concejo municipal, y $2,000 en concepto de indemni-zación por los daños sufridos. Como única prueba en que pueda descubrirse una intención para probar los daños, únicamente obra en autos la declaración del Sr. Planas, representante de la parte aetora. Sostiene este testigo que habiendo ido a hablar con el Alcalde de la ciudad de San Juan para tratar de la posibilidad de futuros contratos, el referido alcalde le manifestó que no se harían contra-tos eon el Sr. Turner por haber éste dejado incumplido el contrato celebrado con el concejo municipal.' Se alega que el Sr. Turner ha tenido que desistir de presentar proposiciones .para contratos de la naturaleza del que nos ocupa, que dejaban una buena ganancia y los cuales hubiera podido llevar a cabo porque estaba en condiciones de cumplirlos. Esta prueba no puede tomarse en consideración por tratarse de contratos que se llevan a cabo, mediante una subasta pública, y es imposible demostrar que el Sr. Turner hubiese obte-nido la buena pro. Aparte de esto, no se ha demostrado que el municipio hubiese llevado a cabo ningún contrato, al cual dejara de concurrir el demandante por las causás especificadas. De manera que no solamente ha dejado de probar la parte aetora los daños y per-juicios alegados, sino que también ha quedado demostrado que estos daños son puramente imaginarios, porque ño pueden ser objeto de prueba. Sentadas estas conclusiones, queda demostrado que la pre-sente acción se limita a reclamar de la parte demandada la suma de cien dollars.
“Ahora bien, en vista de la ausencia de prueba con respecto a los daños y perjuicios alegados, ¿tiene esta corte jurisdicción para conocer originalmente de la presente acción? Opinamos que no. De acuerdo con la jurisprudencia, la jurisdicción generalmente se rige por la cuantía y esta cuantía jurisdiccional queda determinada por el montante exigido en la súplica de la demanda. Algunos tribunales sostienen que una corte superior adquiere jurisdicción original sobre la cosa litigiosa, cuando en la súplica aparece una cuan-*596tía suficiente para determinar la jurisdicción, aunque después resulte que el verdadero montante de la cosa en litigio es menor que el que la ley requiere para la jurisdicción original, si no se prueba que el demandante procedió de mala fe. Cuando bay duda sobre la juris-dicción, la cuestión debe resolverse favorablemente al demandante. Nosotros estamos de acuerdo con este último criterio; pero enten-demos que en aquellos casos en que la cuestión se presenta comple-tamente clara, sin originar dudas de ninguna clase, la corte tiene el deber de declararse sin jurisdicción, para evitar que una parte pueda decidir por sí misma, sin parar mientes en las disposiciones de la ley, el tribunal a donde ba de llevar su caso. Esta nos parece una doctrina sana, justa y equitativa. Sostener lo contrario, equi-valdría a sostener que es ilusoria la jurisdicción exclusiva de la corte municipal, puesto que las partes podrían traer originalmente todos sus pleitos a las cortes de distrito, fijando capriebosamente a la cosa en litigio una cuantía superior a quinientos dollars. Hay cortes que sostienen, que el demandado debe alegar, para que forme parte de las cuestiones controvertidas, que el demandante ba fijado un precio caprichoso a la cuestión litigiosa, para darle jurisdicción a la corte, y que en ausencia de esta alegación, debe resolverse en favor de la parte demandante la cuestión jurisdiccional. La Corte Suprema de California sostiene una doctrina contraria, y ésta es en nuestro concepto, la doctrina más sana y aceptable. El tribunal Supremo de Puerto Rico ba decidido que cuando la cuantía de lo reclamado en un procedimiento judicial civil no excede de quinien-tos dollars, la jurisdicción original corresponde exclusivamente a la corte municipal y la jurisdicción de apelación a la de - distrito, ha-biendo sido esta decisión dictada en 17 de enero de 1910, en el caso de González v. Pirazzi, 16 D. P. R. página 7, y ratificada en decisión posterior. El Tribunal Supremo de California-dice en el caso de Lehnhardt v. Jennings, 119 Cal. 192, que la súplica de una demanda no es conclusiva de la jurisdicción de la corte superior si el récord demuestra en su faz que la cuantía de la cosa litigiosa dentro de la competencia de la corte es imaginaria y no real. Nosotros aceptando' esta doctrina entendemos que de acuerdo con la prueba practicada, se ba demostrado claramente que la corte no tiene jurisdicción en el presente caso y por estas razones, se desestima la demanda, sin especial condenación de costas.”
La regla general que regula tales cuestiones aparece bre-*597veniente expresada en la obra Brown, sobre Jurisdicción, (2a. edición,) sección 196, página 98, a saber:
“En reclamaciones de dinero originadas por virtud de contrato o por daños y perjuicios que no provienen del incumplimiento de un contrato (torts), la cláusula ad damnum debe regir. Guando bay varias alegaciones en la demanda, la súplica para que se dicte sen-tencia, o la suma total expresada como ha sido reclamada en cada alegación debe regular el caso. Existen casos en los cuales por ser el veredicto del jurado o decisión de la corte que la suma debida es menor de la que se reclama, la acción debe ser desestimada, pero la regla es generalmente que el recobrar una suma menor no quita la jurisdicción. ’ ’
En el mismo sentido general es el resultado que se obtiene al examinar los casos que constituyen autoridades en la mate-ria, como han sido resumidos recientemente en el tomo 7 de la obra Ruling Case Lcoio, página 1052, sección 88, donde se dice lo que sigue:
“Se ha sostenido casi universalmente que la suma reclamada por el demandante en la cláusula ad damnum de su declaración, peti-ción o demanda, o la especificada en el emplazamiento, es la que de-termina la cuestión relativa a la jurisdicción de una corte para cono-cer de un procedimiento original, y no el valor de la propiedad en-vuelta en la controversia, como quedó establecido por la prueba en el juicio, ni tampoco la cantidad que fué declarada probada por el jurado, o que en definitiva sea cobrada. Esta regla es asimismo de aplicación a las acciones que han sido comenzadas en las cortes infe-riores o superiores, en ley o equidad, en acciones ex contractu o ex delicto. Si la suma reclamada en la demanda es bastante para con-ferir jurisdicción, su reducción a una cantidad inferior a dicha suma mediante contrademandas, no privará a la corte de jurisdicción. De igual manera cuando el demandante reclama de buena fe una suma suficiente para dar jurisdicción a la corte, pero por un error, no intencional descubierto en el juicio queda reducida la reclamación a menos del límite jurisdiccional, no debe ser desestimada la acción. A veces se dispone que cuando se comienza una acción por una suma mayor a la que se adeuda, con la intención de evadir la ley en cuanto a la jurisdicción de la corte y por el veredicto del jurado queda deter-minado que se adeuda una suma inferior a la que confiere jurisdic-*598eión a la corte, la acción debe ser desestimada, a no ser que el deman-dante manifieste bajo juramento (affidavit) que la suma por la cual se ba establecido la acción en realidad se debe, pero que por falta de prueba no puede el demandante obtener la totalidad de dicha suma. Es ahora la ley bien establecida que aunque la suma reclamada en una demanda pueda ser suficiente para dar jurisdicción a la corte sobre el caso, sin embargo, si los hechos alegados son tales que no demuestran causa de acción respecto a aquella parte de la suma total por la cual se ha establecido la acción que la reduzcan a una suma menor a aquella por la cual tiene jurisdicción la corte, la acción debe ser desestimada. De igual manera cuando en las alegaciones se reclama una suma en exceso a la jurisdicción de la corte, debe ser desestimada la acción, pero el hecho de que la prueba demuestre que el valor de las cosas reclamadas o el importe de los daños excedan del límite jurisdiccional, no priva a la corte de jurisdicción si la petición del demandante está dentro del límite, puesto que el jurado no puede emitir un veredicto en exceso de la suma reclamada. Se ha resuelto, sin embargo, que cuando se hace depender la jurisdicción de la deuda o daño alegado, la suma recobrada determina la jurisdicción de la corte en acciones ex contractu, mientras que en acciones ex delicto es la suma realmente reclamada en las alegaciones. En algunos casos cuando la cantidad recobrada es menor de cierta cantidad, la corte puede conceder costas contra el demandante, lo que prácticamente produce el efecto de limitar la jurisdicción de la corte a la cantidad especificada. Una limitación muy adecuada a la regla de que la suma que se reclama es el medio de probar la jurisdicción, es que la peti-ción debe hacerse de buena fe y si aparece que el demandante exigió fraudulentamente una suma suficiente para dar jurisdicción a la corte la acción debe ser desestimada. Esta regla es así aunque la cuantía de la reclamación dependa del valor de la propiedad, lo que en gran parte es materia de opinión.”
La doctrina uniforme de la Corte Suprema de California puede verse en los siguientes casos: Derby v. Stevens, 64 Cal. 287; Bailey v. Sloan, 65 Cal. 387; Lord v. Goldberg, 81 Cal. 596; Greenbaum v. Martínez, 86 Cal. 459; Rodley v. Curry, 120 Cal. 541.
El caso de Lehnhardt v. Jennings, 119 Cal. 192, que lia sido citado por la corte inferior, aun cuando pueda considerár-sele como que en cierto modo constituye una excepción, lo *599cual parece más que dudoso, sirve. solamente para acentuar más la regla. Se le lia diferenciado cuidadosamente de todos los casos anteriores en la opinión misma en la cual se reitera y confirma nuevamente la regla general, junto con la clara y específica exposición que se Race de las circunstancias muy peculiares que están envueltas en dicho caso, a saber (la bas-tardilla es nuestra):
‘ ‘ En nuestra opinión los autos no revelan ninguna causa de acción de la cual tenga jurisdicción originalmente la corte. Para que pueda ejercitarse la jurisdicción por esa corte en una acción en ley en cobro de dinero solamente, la constitución exige que la suma que se reclama en la acción ascienda a la cantidad de trescientos dólares. (Const, art. 6, sec. 5.) Está bien establecido que en tales acciones la suma reclamada determina la jurisdicción de la corte. Pero en los casos relativos a la materia de los autos aparecía prima facie una verda-dera cuestión respecto a una suma comprendida en la jurisdicción de la corte. (Dashiell v. Slingerland, 60 Cal. 653; Bailey v. Sloan, 65 Cal. 387; Lord v. Goldberg, 81 Cal. 596; 15 Am. Ct. Rep. 82, y otros); y jamás se ha resuelto que la súplica de la demanda deha resolver la cuestión de la jurisdicción, sin tener en cuenta las alega-ciones que le sirven de fundamento. (Véase a Jackson v. Whartenby, 5 Cal. 94.) En este caso no existe apariencia de una verdadera eonr troversia en relación con una suma mayor a aquella por la cual dictó la corte su sentencia. Se alega en la demanda que el marshal exigió. doscientos dólares además de los honorarios fijados por embargar la propiedad; pero no se dice- qué razón tuvo para hacer dicha peiir ción adicional, ni en qué consistía su ilegalidad, si fue ilegal, ni que fue satisfecha. Tanto el contenido como las omisiones que aparecen en las conclusiones tienden a confirmar la inferencia' de que el único propósito sustancial de la manifestación relativa a una petición adi-cional de doscientos dólares hecha por él marshal es el de poder recla-mar en súplica una suma suficiente que autorice a la corte a cpnp-cer de la acción.”
Además, habiendo sido resuelto el caso “en departa-mento” (corte en California formada por tres jueces de la" Corte Suprema), “subsiguientemente y a virtud de la peth* ción del apelado en la que sugería que existía cierta omisión en los autos acompañada de una copia certificada de una ma--*600teria que se alegó había sido omitida en los mismos, la corte ordenó la celebración de nna vista ante el tribunal en pleno, no según entendemos por haberse considerado que la conclu-sión a que l-legó el departamento estaba de acuerdo con los autos como fueron radicados, sino porque al ser éstos adi-cionados con dicha materia que se alega fué omitida se con-sideró que los referidos autos mostraban un caso sobre el cual tenía jurisdicción la corte inferior.” Revocada de tal modo la sentencia “en departamento” por falta de juris-dicción de la corte sentenciadora fué confirmada ante el tribunal en pleno sin ser discutida la corrección de la opinión dictada “en departamento.” Ni es nuestro propósito impug-narla. La doctrina sentada en dicha opinión presenta mera-mente el mismo aspecto que la regla general expuesta más sucintamente por la Corte Suprema de Texas, cuyo texto Ha sido adoptado y observado en Ruling Case Law, Supra, en el caso de Carswell v. Habberzettle, 122 Am. St. Rep. 597, (bastardilla.nuestra), a saber:
“Está ahora bien establecido por la ley en esta corte que aunque la cantidad que se reclama en la petición pueda ser suficiente para dar; jurisdicción a la corte, sin embargo, si fueren tales los hechos alegados que no demuestren la existencia de una causa de acción en cuanto a aquella parte de toda la suma reclamada que quede redu-cida a una cantidad menor que aquella por la que lá corte adquiere jurisdicción, debe ser desestimada la demanda. Western Union Tel. Co. v. Arnold, 97 Tex. 365, 77 S. W. 249, 79 S. W. 8. * * *."
En el. presente caso el juez sentenciador no declaró pro-bado como lo hizo la corte de California, que “el único objeto sustancial” de l'a cláusula ad damnum en este caso, o de cual-quier alegación en apoyo de la misma, era el de “presentar un motivo para la súplica por una suma suficiente que auto-rice a la corte a conocer de la acción.” Ni tampoco fundó la córte sentenciadora sus conclusiones en ninguna alegación dé 'la demanda tendente a contradecir o demostrar la falta de verdadera base para la cláusula ad damnum. En verdad que no existe tal incompatibilidad en la demanda que trate *601de invalidar nn supuesto acto ilegal que está fuera de las facultades, (ultra vires), del concejo municipal, y de reco-brar los daños y perjuicios que se aleg’an son consecuencia de diclio acto los cuales lian sido fijados en la suma de $2,000.
El mero hecho de que los únicos daños que se trataron de probar son demasiado remotos para poder ser tomados •en consideración o que solamente daños nominales o de nin-guna clase fian sido probados, que excedan de los cien dóla-res confiscados por el municipio, no puede servir de base a la sentencia por la cual se desestima la demanda.
Y en lo que respecta al lieclio de si podría o no decirse que las circunstancias del caso indican falta de buena fe, o una tentativa de fraude sobre la jurisdicción de la corte, en ausencia absoluta de cualquier alegación que baga de esto una verdadera cuestión a discutir en el caso, no expresamos opinión sobre el particular, no habiendo llegado el juez sen-tenciador a una conclusión categórica en cuanto a este particular.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada debiendo devol-verse el caso para ulteriores procedimientos no incompatibles con la opinión.

Jueces concurrentes: Sres. Presidente Hernández y Aso-sia dos Wolf, del Toro y Aldrey.